Luis Fraga v. Spitzer et al















IN THE
TENTH COURT OF APPEALS
 

No. 10-01-377-CV

     LUIS FRAGA,
                                                                              Appellant
     v.

     ROBERT M. SPITZER,
     D/B/A AUTOWORLD,
                                                                              Appellees
 

From the 19th District Court
McLennan County, Texas
Trial Court # 2001-1030-1
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      The parties have filed a joint motion to dismiss this appeal in which they assert that they have
resolved their dispute.  In relevant portion, Rule 42.1 of the Texas Rules of Appellate Procedure
provides:
(a)  The appellate court may dispose of an appeal as follows:
(1)  in accordance with an agreement signed by all parties or their attorneys and
filed with the clerk; or
(2)  in accordance with a motion of appellant to dismiss the appeal or affirm the
appealed judgment or order; but no party may be prevented from seeking any
relief to which it would otherwise be entitled.  
Tex. R. App. P. 42.1.
      The appeal is dismissed.  As per the agreement of the parties, costs are taxed against the party
incurring them.
 
                                                                   PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed
Opinion delivered and filed August 14, 2002
Do not publish
[CV06]